Case 1:21-md-02989-CMA Document 66 Entered on FLSD Docket 04/09/2021 Page 1 of 2



                                                                                                                 FILED BY                  D.C.

                                                         SCH ED ULE B                                                 AFq 2S 2221
                                       UNITED STA TES DISTRICT CO URT                                                 tyklLlsE'lî.
                                                                                                                      r          ptE
                                                                                                                                   t
                                                                                                                      s-.t).ogFuh,-MIAMI
                                       SO UTH ER N DISTR ICT OF FLOR IDA

                                  CASE NO . 21-2989-M DL-A LTO NA GA#rorres
         ln re:

         JANUARY 2021SHORT SQ IJEEZE
         TRADING LITIGATION


                         CERTIFICATE
                                 ( OF UNDERSTANDING REGARDING                   .
                   ELECTRONIC FILING IN THE SOUTHERN DISTRICT DF FLORIDA
                      RachelM eese                                                  tjw undejsigned,do hvreby cetïify that:
                  1. Iam a m em berofg.ood standing ofthe Barof                           Louisiana
                                                                                                                                    .



                2.Ihave studied.understandsand willabide by tht
                                                              tLocalRules fbrthe Southern District
         ofFlorida.

               3.Ihave studied,understand,and willabide by the Adm inistrative Proceduresgovem ing
         CM /ECF procedures in the Southern D istrictofFlorida-

                4-Iwillonly use thiselectronic flling privilegt in the mattercaptiontd aboveand in no
         othercase in the Southern Districtof Florida,even if lhave btxn granted pro hac vice status in
         anothercast i:theSouthcrn DistrictofFlorida.

                  5.lunderstandandagreethatanymisuseofthiselectronicfilingjriviltgcwillbebrought
        to theattention ofthe Honorable Cecilia M .Altonagaand thatthisprivllege mAy berexoked at
        any tim t withoutnotict,

                6,lfany ofthe infonnation below changesduring the courseofthisaction, lshallfile a
        noticeofsuch change in the M DL action,and Ishalltlpdate my f-'M /E(2F user accountpursuant      .

        to tht Adm inistrativt Procedures.

                  Nam e                           RachflMeese
                  State BarN um ber               25457
                  Firm Nam e                      slR1& GLIM STAD LLP
                  M ailing Address                200Park Avenue,17th Floor,N:w York.NY 19l66
                  Telephone Number                (212)532-1091
                  Em ailAddress                       eese ''llpxcom
                                        k .s.....y'         .
        Attorney signature:' ''' ' '                                                                     oate: April8,2021
                           ...                               .
                                                                  M
                                                                  *)
                                                                   q
                                                                   .
                                                                   *:
                                                                    s
                                                                    e.
                                                                    ooy.u..
                                                                          ..
                                                                           w.
                                                                            ;s..
                                                                               g.
                                                                                ,.
                                                                                 ,
                                                                                 -.
                                                                                  .....
                                                                                      *.
                                                                                       .
                                                                                       '.
                                                                                        . .-*--*,..,
                                                                                        *'**                                    .
                                              .                                                    .,.
*
'
      Case 1:21-md-02989-CMA Document 66 Entered on FLSD Docket 04/09/2021 Page 2 of 2
                                                                                                                                t        1
                                                                                                                                I        2
                                                                                                                                         l




                                                                                                             R

                                                                                      ç               r ss
                                                                                      )                              -

                                                                                                      M
                                                          R2:                                         t'D
              1%1jjj., (,,2)sxax,              krr
                                               c.kwe
                                                  ,= j
                                                     ,ik
                                                       ,g
                                                        tl r.z.
                                                        2..-                                           B
              pI'lA'%l$t2?                                                                             t
                                                                                                       'D
              )21E%$(
                    'Rh
                  nsl.m,f
                        s,t
                          n
                          ,
                          s.
                          ,                    BtLSE''ER - ---                                        -<
                                                                                                       c-                            '
                                                                                                                                     .
              ro MDL CL
                 US DI ERK
                     STRICT COURT s DIST.FL                             1                             r=
                                                                                                       cn
                                      ,.                                j                              O
                400NORTHMIAMIAVENUE                                     $                             :o
                                                                        :                  l          r'
                                                                                                       -f'           -
                MIAMIFL73128                                                               1
               $C)n(
                   *.aBeo            REFVGtt                                               j
               PO
                .                            xpT                                           )
              1111l11llI11ll11111I1lllIIl
                                        1II1liI%lll1IllIl1II                               !
                            I          l           ,I ,         .   Exeœss.                j
                                ,      '                                                   l
                                                                                            l
                                                                                            '
                                                                                            i
                                '
                                i
                                l
                                ,            ,,
                                              -   ''                     11
                                                                          k                 !
                                                                                            r
                                                                                            j                        ''
                     1l'1 ' ,                 '''' '                     j                  1
                                                                                            *
                                                                                            1                                        .
                                                                                            i
                                                    FR1-09APR10:30A                         t
                                                                                            (
               *
                                                 PRI
                                                   ORITYOVERNIGHT                          11                        -
               F1
                --
                 21
                  -1773395533178                                                           't
                                                                                           1
                                                                3:128                      !l
                    H           P                          Fst
                                                             ,
                                                             sMI
                                                               A                           Il
                                                                                           l!
                                                                                            ;
                                                                                          t1!
                                                                                          !
                                                                                           Ij
                                                                                          1::
                                                                                                                     -               -
                                                                                                                                     .
                                                                                          !
                                                                                          'I)nv4sa J
                                                                                             .

                                                                                          uI!
                                                                                          l i
                                                                                              sz4sv Jû.
                                                                                                      ,Jû3E
                                                                                                          1,.
                                                                                                            u
                                                                                          lIl ....-          04.0:
                                                                                           1l1i
                                                                                              -
                                                                                          ljlli
                                                                                          '                          .
                                                                                                                     -.
                                                                                          lylj)
                                                                                          rl,t

                                                                    1
                                                                    t
                                                                    rl
                                                                     Ds
                                                                      o
                                                                      ctrtlh
                                                                        lmelli
                                                                             tp
                                                                              g
                                                                              H0i
                                                                                n
                                                                                fj
                                                                                 e.                                              '
!.
;
i
tt
s
A k'C,.y--.
         .                                                                                                               .. .... ,
